Citation Nr: 0534892	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-17 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of non-
service-connected pension benefits in the amount of 
$35,407.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 decision by the RO's Committee on 
Waivers and Compromises.

This case was previously before the Board in June 2004, when 
it was remanded for additional development.  The case was 
returned to the Board in October 2005, and the veteran's 
representative submitted a written presentation in November.


FINDINGS OF FACT

1.  In December 1994, the veteran submitted an application 
for non-service-connected VA pension benefits; he indicated 
that neither he nor his wife had any monthly income.

2.  In March 1995, the RO granted the veteran's pension 
claim; he was informed that his award was based on his report 
that neither he nor his spouse had any income, and that any 
change in income must be promptly reported to VA.

3.  In April 1998, the veteran reported that he had been 
awarded disability benefits by the Social Security 
Administration (SSA), and asked that his VA pension be 
terminated; based on that information, the RO terminated his 
pension, effective from May 1, 1998.

4.  In July 1998, the RO obtained information showing that 
the veteran's wife had been employed full-time in 1995, 1996, 
and 1997, and that she had earned more than $24,000.00 in 
wages during each of those three years; based on that 
information, the RO terminated the veteran's VA pension 
benefits effective from February 1, 1995, thereby creating an 
overpayment in the amount of $35,407.00.

5.  The evidence does not establish that the assessed 
overpayment is the result of overt fraud, misrepresentation, 
or bad faith on the veteran's part.

6.  Based on all factors, it would not be against equity and 
good conscience to recover the overpayment.


CONCLUSION OF LAW

Recovery of the overpayment of VA non-service-connected 
pension benefits, in the amount of $35,407.00, would not be 
against equity and good conscience.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background and Contentions

In December 1994, the veteran submitted an application for 
non-service-connected VA pension benefits.  On the 
application, he indicated, among other things, that neither 
he nor his wife had any monthly income.

In March 1995, the RO granted the veteran's pension claim and 
sent him a letter notifying him of the award.  In the letter, 
the RO informed him, in part, that the award was based on his 
report that neither he nor his spouse had any income.  He was 
specifically notified that:

The rate of VA pension depends on total "family" 
income which includes the payee's income and that 
of any dependents.  We must adjust the payments 
whenever this income changes.  You must notify us 
immediately if income is received from any source 
other than that shown above.  You must also report 
any changes in the income shown above.  Your 
failure to promptly tell VA about income changes 
may create an overpayment which will have to be 
repaid.

In April 1998, the veteran reported that he had been awarded 
SSA disability benefits.  He indicated that he had received a 
check for retroactive benefits in early April 1998, and that 
he would be receiving future monthly checks as well.  He 
asked that his VA pension be terminated, and the RO did so, 
effective from May 1, 1998.

In July 1998, the RO obtained information showing that the 
veteran's wife had been employed full-time in 1995, 1996, and 
1997, and that she had earned more than $24,000.00 in wages 
during each of those three years.  Based on that information, 
the RO proposed, and then implemented, termination of the 
veteran's VA pension benefits, effective from February 1, 
1995.  This had the effect of creating an overpayment in the 
amount of $35,407.00.

The issue presently before the Board is whether VA should 
waive recovery of the overpayment.  The veteran maintains 
that it should be waived.  In written statements and 
testimony, he has stated, in effect, that he did not 
previously understand the difference between VA compensation 
and VA pension benefits; that he was ill and heavily 
medicated when he received the award letter in March 1995; 
and that he never understood that his wife's income was 
relevant to his entitlement.  His representative asserts that 
someone else completed the initial pension application for 
the veteran, and that the veteran simply signed it.  It is 
argued that the veteran bears minimal responsibility for 
creation of the overpayment; that its recovery would reduce 
him beyond reasonable means, therefore defeating the purpose 
of the benefit; and that he would not be unjustly enriched by 
being allowed to retain the monies already paid.

II.  Legal Analysis

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and if the recovery of the indebtedness from the payee who 
received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 
1.963(a) (2005).  The standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. 
App. 544, 546 (1994).

The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  
38 C.F.R. § 1.965(a).  In making this determination, 
consideration is given to the following elements, which are 
not intended to be all inclusive: (1) fault of the debtor 
(where actions of the debtor contribute to creation of the 
debt); (2) balancing of faults (weighing fault of the debtor 
against VA fault); (3) undue hardship (whether collection 
would deprive the debtor or his family of basic necessities); 
(4) defeat the purpose (whether withholding of benefits or 
recovery would nullify the objective for which the benefits 
were intended); (5) unjust enrichment (whether failure to 
make restitution would result in unfair gain to the debtor); 
and (6) changing positions to one's detriment (whether 
reliance on VA benefits results in relinquishment of a 
valuable right or incurrence of a legal obligation).  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).  When all the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the request for waiver, or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the 
request, in which case the request is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the evidence does not establish that the 
assessed overpayment is the result of overt fraud, 
misrepresentation, or bad faith.  Moreover, the veteran is 
not challenging the propriety of the creation of the 
indebtedness.  Rather, he is asking, on grounds of equity and 
good conscience, that repayment of the indebtedness be 
waived.

Turning to consideration of the various factors set out in 
38 C.F.R. § 1.965(a), pertaining to waiver, the Board finds, 
first, that the veteran was solely at fault in the creation 
of the present overpayment.  Whether the initial application 
for pension was completed by the veteran or someone else, the 
veteran signed it, certifying that the information contained 
therein was "true and complete to the best of [his] 
knowledge and belief."  He is therefore responsible, at 
least in part, for its content, including any erroneous 
information it contained as to his wife's income.  Moreover, 
when he later received the March 1995 award letter-informing 
him, in effect, that his award was based on a total family 
income of $0, and that he had an obligation to report any 
changes in income-he made no effort to inform VA that his 
wife was currently employed and earning wages.  Though he may 
have been ill and/or heavily medicated at the time, and may 
not have fully understood the application and/or letter, the 
fact remains that it was his failure to provide accurate 
information that led to the overpayment.  After obtaining the 
correct information as to his wife's income, the RO took 
prompt action to correct the matter.  Thus, it cannot be said 
that VA bears any fault in the creation of the overpayment.  
It is clear that the veteran's actions, or lack thereof, were 
the sole cause of the overpayment, without any fault on the 
part of VA.

Another factor to be considered is undue hardship.  In this 
regard, the Board notes that VA Forms 5655 (Financial Status 
Report) were received in October 1998, September 2000, and 
January 2005.  In the latter report, which appears to be the 
most complete, and the most reflective of his current 
financial status, the veteran reported monthly income 
approximately $562.00 in excess of expenses, taking into 
account expenses for basic necessities such as rent, food, 
medication, and utilities.  In view of the fact that the 
veteran's balance sheet shows that he and his wife are able 
to cover basic necessities, and still have a monthly surplus, 
it is the Board's conclusion that recovery of the overpayment 
in this case-in the form of an appropriate monthly 
installment-would not cause undue hardship.  Indeed, the 
veteran himself has conceded that he can afford to make a 
limited monthly payment (he most recently proposed a payment 
of $75 per month).

The Board must also consider whether recovery of the 
overpayment would defeat the purpose of the benefit, and 
whether failure to make restitution would result in unfair 
gain to the veteran.  Here, as noted above, the evidence 
shows that the veteran currently has a family income which is 
more than adequate to cover monthly expenses.  Further, his 
family income since at least 1995 has been far in excess of 
that which is ordinarily permissible in order to qualify for 
pension.  See, e.g., 38 U.S.C.A. § 1521 (West 2002).  Under 
the circumstances, the Board finds that recovery of the 
overpayment would not serve to nullify the objective for 
which the benefits were intended.  Moreover, inasmuch as the 
veteran was not entitled to the benefits in question when he 
received them, allowing him to retain those benefits would 
constitute unjust enrichment.

Finally, the Board must consider whether the veteran changed 
positions to his detriment in reliance upon the additional 
benefit.  In this regard, the Board notes only that the 
veteran has not contended, and the evidence does not show, 
that he has relinquished a valuable right or incurred a legal 
obligation in reliance on the benefits here in question.

Based on the foregoing considerations, it is the Board's 
conclusion that the preponderance of the evidence is against 
waiver of recovery of the overpayment here at issue.  As 
outlined above, the veteran was solely at fault in the 
creation of the debt.  There is nothing to show that he has 
relied on the benefits to his detriment or that recovery 
would cause him or his family undue hardship or otherwise 
defeat the purpose of the benefit.  Further, allowing him to 
retain the benefits he received would result in unfair gain.  
In the final analysis, the Board is of the opinion that, 
based on all factors, it would not be against equity and good 
conscience to recover the debt.

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Although 
the VCAA is applicable to many types of claims, the United 
States Court of Appeals for Veterans Claims has held that it 
does not apply to requests for waiver of recovery of 
overpayment under Title 38 U.S.C. chapter 53.  See Lueras v. 
Principi, 18 Vet. App. 435, 437-38 (2004).




ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


